Exhibit 10.7
 
RESOLUTION OF


THE BOARD OF DIRECTORS


OF


RTG VENTURES  INC


The following is a true copy of the resolution duly adopted by the Board of
Directors of this Corporation at a special meeting, notice to this meeting
having been waived, held this December 9th, 2011.
 
The Board of Directors who were present for this meeting & took active part
therein were:


LINDA PERRY
NEIL GRAY
REGGIE JAMES


WHEREAS there has been presented to and considered by this meeting a Motion to
Rescind the previously executed Share Purchase Agreement with Bitemark MC Ltd of
3rd September, 2010;


WHEREAS said Agreement was premised upon maintenance of assets and certain
performances of profit margin on the part of Bitemark MC Ltd;


WHEREAS no such maintanence of the assets nor production of any profit has
ensued, to the point of filing of Liquidation on the part of Bitemark; no
consideration at all having been tendered on the part of Bitemark MC Ltd;


NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, has
decided unanimously and RESOLVED that:


Said Share Purchase Agreement, as well as ALL obligations and commitments
between the companies are now hereby RECSINDED nunc pro tunc leaving the
companies in a state of equipoise as was prior to the first Agreement signed
between them.
 
Note additionally that the 236,228 Preferred Shares reserved for Bitemark shall
herewith be returned to Treasury.


Said Motion is hereby passed and the corporate books, records and the secretary
shall file this Resolution in the corporate records.
 


DATED: December 9th, 2011
 

 [ex10-70.jpg]
____________________
David E. Price, Secretary